FILED
                            NOT FOR PUBLICATION                               MAY 29 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JORGE LUIS REYES-PUENTE,                         No. 09-72896

              Petitioner,                        Agency No. A200-098-057

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted May 6, 2013**
                                  Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

       Jorge Luis Reyes-Puente (“Reyes”), a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We deny in part and dismiss in

part the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s discretionary determination that

Reyes failed to demonstrate that his removal would result in “exceptional and

extremely unusual hardship” to his qualifying relatives. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005); see also Romero-Torres v.

Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003) (“We lack jurisdiction to review the

BIA's discretionary determination that an alien failed to satisfy the ‘exceptional

and extremely unusual hardship’ requirement for cancellation of removal.”).

      We have jurisdiction under 8 U.S.C. § 1252 to review the BIA’s

determination that Reyes failed to establish ten years of continuous physical

presence in the United States. Substantial evidence supports the BIA’s

determination. See Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004).

While Reyes presented some evidence that he entered the United States prior to

May of 1996, his inconsistent testimony on this point does not compel the

conclusion that he established the requisite ten years of continuous physical

presence in the United States. See Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.

1997) (“To obtain reversal, petitioner must show that ‘the evidence not only

supports that conclusion, but compels it.’” (citing I.N.S. v. Elias-Zacarias, 502

U.S. 478, 481 n. 1 (1992)).




                                          2
      Reyes’s contentions that the BIA required him to provide corroboration in

violation of 8 U.S.C. § 1229a(c)(4)(B) and that the BIA applied an incorrect

hardship standard to his application for cancellation of removal are not supported

by the record. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(dismissing the petitioner’s claims that the BIA performed a deficient hardship

analysis on the grounds that the record “patently belie[d]” the claim). The BIA

applied the correct hardship standard, see id., but determined that Reyes had failed

to meet his burden of proof.

      DENIED in part; DISMISSED in part.




                                         3